 

Exhibit 10.9

 

INTERPACE BIOSCIENCES, INC. 2019 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE AND

RESTRICTED STOCK UNIT AGREEMENT

 

Interpace Biosciences, Inc., a Delaware corporation (the “Company”), pursuant to
its 2019 Equity Incentive Plan, as amended from time to time (the “Plan”),
hereby grants to the individual listed below (“Participant”) an award of the
number of Restricted Stock Units set forth below (the “Restricted Stock Units”).
The Restricted Stock Units are subject to the terms and conditions set forth in
this Restricted Stock Unit Grant Notice (the “Grant Notice”), the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”) and the
Plan, each of which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Agreement.

 

Participant: [_________] Grant Date: [_________] Total Number of Restricted
Stock Units: [_________] Vesting Schedule: 1/3 of the Restricted Stock Units
shall vest on each of the first three anniversaries of the Grant Date

 

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan.

 

interpace biosciences, INC.   participant                                   
Name: Jack Stover   Name:   Title: CEO      

 

  

 

 

EXHIBIT A

TO RESTRICTED STOCK UNIT GRANT NOTICE

RESTRICTED STOCK UNIT AGREEMENT

 

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant Restricted Stock Units under the Plan in an amount
set forth in the Grant Notice.

 

1. Award of Restricted Stock Units. In consideration of Participant’s past
and/or continued employment with or service to the Company and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice, the Company has granted to Participant the number of Restricted
Stock Units set forth in the Grant Notice, upon the terms and conditions set
forth in the Grant Notice, the Plan and this Agreement. Each Restricted Stock
Unit represents the right to receive one Share at the times and subject to the
conditions set forth herein. However, unless and until the Restricted Stock
Units have vested, Participant will have no right to the distribution of any
Shares subject thereto. Prior to the actual delivery of any Shares, the
Restricted Stock Units will represent an unsecured obligation of the Company,
payable only from the general assets of the Company.

 

2. Date of Grant. The Restricted Stock Units are granted on the Grant Date.

 

3. Vesting of Restricted Stock Units. The Restricted Stock Units will become
vested only in accordance with the terms and provisions of the Plan and this
Agreement, as follows:

 

(a) Vesting. Subject to the continued service of the Participant by the Company
through the relevant vesting dates, the Restricted Stock Units shall become
vested in such amounts and at such times as are set forth in the Grant Notice.

 

(b) Service with Affiliates. Solely for purposes of this Agreement, service with
the Company will be deemed to include service with any Affiliate of the Company
(for only so long as such entity remains an Affiliate of the Company).

 

(c) Effect of Termination of Service on the Restricted Stock Units. If the
Participant’s service terminates or is terminated for any reason, the unvested
portion of the Restricted Stock Units shall be forfeited immediately with no
further compensation due to the Participant.

 

4. Distribution of Restricted Stock Units.

 

(a) The Restricted Stock Units shall be distributed in Shares (either in
book-entry form or otherwise) as soon as administratively practicable following
the vesting of the applicable Restricted Stock Unit, and, in any event, within
sixty (60) days following such vesting (for the avoidance of doubt, this
deadline is intended to comply with the “short-term deferral” exemption from
Section 409A of the Code). Notwithstanding the foregoing, the Company may delay
a distribution in settlement of Restricted Stock Units if it reasonably
determines that such distribution will violate federal securities laws or any
other applicable law, provided that such distribution shall be made at the
earliest date at which the Company reasonably determines that the making of such
distribution will not cause such violation, as required by Proposed Treasury
Regulation Section 1.409A-1(b)(4)(ii), and provided further that no distribution
shall be delayed under this Section 4(a) if such delay will result in a
violation of Section 409A of the Code.

 

(b) All distributions made in Shares shall be made by the Company in the form of
whole Shares, and any fractional Share shall be rounded up to the next whole
Share for distribution.

 

5. Non-Transferability of Restricted Stock Units. The Restricted Stock Units may
not be sold, pledged, assigned, hypothecated, gifted, transferred or disposed of
in any manner either voluntarily or involuntarily by operation of law or
otherwise, other than by will or by the laws of descent and distribution.

 



  

 

 

6. Investment Representations. The Participant represents and warrants to the
Company that the Participant is acquiring the Restricted Stock Units (and upon
settlement of the Restricted Stock Units, may be acquiring Shares) for
investment for the Participant’s own account, not as a nominee or agent, and not
with a view to, or for resale in connection with, any distribution thereof. As a
further condition to the settlement of the Restricted Stock Units, the Board may
require that certain agreements, undertakings, representations, certificates,
legends and/or information or other matters, as the Board may deem necessary or
advisable, be executed, agreed to and/or provided to the Company to assure
compliance with all such applicable laws or regulations.

 

7. Tax Consequences. The Participant acknowledges that the Company has not
advised the Participant regarding the Participant’s income tax liability in
connection with the grant of the Restricted Stock Units and that the Company
does not guarantee any particular tax treatment. The Participant acknowledges
that the Participant has reviewed with the Participant’s own tax advisors the
tax treatment of the Restricted Stock Units and is relying solely on those
advisors in that regard. The Participant understands that the Participant (and
not the Company) will be responsible for the Participant’s own tax liabilities
arising in connection with the Restricted Stock Units.

 

8. No Continuation of Service. Neither the Plan nor this Agreement will confer
upon the Participant any right to continue in the employment or service of the
Company or any of its Affiliates, or limit in any respect the right of the
Company or its Affiliates to discharge the Participant at any time, with or
without Cause and with or without notice.

 

9. Withholding. The Company is hereby authorized to withhold from any
consideration payable or property transferable to the Participant any taxes
required to be withheld by applicable law in connection with the grant, vesting
or settlement of the Restricted Stock Units or the disposition of the Shares
subject to the Restricted Stock Units.

 

10. The Plan. The Participant has received a copy of the Plan, has read the Plan
and is familiar with its terms, and hereby accepts the Restricted Stock Units
subject to the terms and provisions of the Plan. Pursuant to the Plan, the Board
is authorized to interpret the Plan and to adopt rules and regulations not
inconsistent with the Plan as it deems appropriate. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board with respect to questions arising under the Plan,
the Grant Notice or this Agreement.

 

11. Entire Agreement. The Grant Notice and this Agreement, together with the
Plan, and any other exhibits attached hereto, represents the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
prior agreement, written or otherwise, relating to the subject matter hereof.

 

12. Amendment. Except as otherwise provided herein, in the Grant Notice or in
the Plan, or as would otherwise not have a material adverse effect on the
Participant, this Agreement may only be amended by a writing signed by each of
the parties hereto.

 

13. Governing Law. This Agreement will be construed in accordance with the laws
of the State of Delaware, without regard to the application of the principles of
conflicts of laws.

 

14. Execution. The Grant Notice may be executed, including execution by
facsimile signature, in one or more counterparts, each of which will be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.

 



  

 